Citation Nr: 1017245	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  05-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1983 to April 
1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2009 Order, the Court 
entered judgment on a September 2009 single-judge opinion 
which vacated the October 2007 Board decision that denied 
reopening of the bipolar disorder claim, and remanded the 
matter for compliance with the instructions in the single-
judge opinion.

In October 2007, this matter came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the RO in Chicago, Illinois, which denied the 
petition to reopen the claim for service connection.  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The appellant has not 
waived RO consideration of that evidence.  As the Board 
remands regardless, there is no harm to proceeding on the 
appeal.  38 C.F.R. § 20.1304 (2009).


The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The appellant did not contest the Board's determination that 
the prior rating decision of March 1999 had become final.  
Instead, she argued, in part, that a December 2003 VA 
examination report was inadequate in failing to provide a 
rationale for a conclusion that the appellant's bipolar 
disorder was manifest in or related to service.  In 
particular, the appellant pointed to inservice treatment in 
January to March 1985 and December 1986 and January 1987 
psychiatric treatment notes that were not discussed with 
specificity in the December 2003 VA examination report.  The 
September 2009 Court opinion agreed and vacated and remanded 
the case for provision of an adequate opinion in accordance 
with VA's duty to assist.  See 38 C.F.R. § 3.159 (c)(4) 
(2009).  

The September 2009 Court opinion relies on Barr v. Nicholson 
for the proposition that if VA provides a claimant with an 
examination, the examination must be adequate.  21 Vet. App. 
303, 311 (2007).  However, two months after the Barr 
decision, the Court held that unless a previously and finally 
denied claim is reopened, the adequacy of a medical 
examination is moot.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456, 463-64 (2007).  The Board denied reopening in this 
case.  Nevertheless, the Board is not free to disregard the 
Court's instructions and must, therefore, remand for a new, 
adequate VA opinion as to whether the appellant's bipolar 
disorder was manifest in or related to service.

Following return of the claims file to the Board, the 
appellant has submitted a pair of records related to ongoing 
psychiatric treatment through VA and a pair of medical 
opinions from a VA psychiatrist.  The appellant's VA 
treatment records from the Chicago VA Medical Center were 
last updated for the record in September 2004.  The Board is 
not clear whether the appellant is requesting that updated VA 
treatment records be associated with the claims file.  To 
ensure that the claims file is complete, the Board also 
instructs that the appellant's VA psychiatric treatment 
records associated with the claims file be updated from 
September 2004 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA medical 
records from the Chicago VA Medical Center 
for treatment concerning her psychiatric 
disability from September 2004 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After obtaining the evidence above, 
schedule the appellant for a VA 
examination to determine whether the 
appellant's bipolar disorder is as likely 
as not etiologically related to the 
inservice January to March 1985 and 
December 1986 and January 1987 psychiatric 
complaints.  The entire claims folder and 
a copy of this REMAND must be made 
available to the physician.  All indicated 
studies should be conducted, and the 
results reviewed before the final opinion 
is offered.  Further, the examiner is 
asked to provide a detailed rationale for 
the opinion with references to the 
evidence of record, to include the 
appellant's service treatment records. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  Then, the RO should readjudicate the 
petition to reopen the claim for service 
connection for bipolar disorder.  If the 
benefits sought are not granted, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


